 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.1 Filed 05/13/21 Page 1 of 37




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSE ANTUNES,                                      CASE NO:

                   Plaintiff,                      HON.

v.

GERDAU MACSTEEL, INC.,
a Delaware corporation,


                  Defendant.




RAY CAREY (P33266)
GASIOREK, MORGAN, GRECO,
McCAULEY & KOTZIAN, P.C.
30500 Northwestern Highway
Suite 425
Farmington Hills, Michigan 48334
(248) 865-0001
rcarey@gmgmklaw.com

Attorneys for Plaintiff


                          COMPLAINT AND JURY DEMAND

      Plaintiff Jose Antunes, by and through his attorneys, GASIOREK,

MORGAN, GRECO, McCAULEY & KOTZIAN, P.C., complains against Defendant

Gerdau MacSteel, Inc. (“Defendant”), as follows:
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.2 Filed 05/13/21 Page 2 of 37




      1.     This is an action for employment discrimination and interference

in violation of the Age Discrimination in Employment Act (“ADEA”), as

amended, 29 U.S.C. §§621, et seq.; for employment discrimination and

interference in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),

as amended, 42 U.S.C. §§ 2000e, et seq.; and retaliation in violation of Title VII

arising out of Plaintiff’s employment relationship with Defendant.

                                     PARTIES

      2.     Plaintiff Jose Antunes (hereinafter “Plaintiff” or “Mr. Antunes”)

resides in the City of Dexter, in Washtenaw County, State of Michigan, within

the Eastern District of Michigan.

      3.     Defendant Gerdau MacSteel, Inc. (hereinafter “Defendant,”

“MacSteel” or “Defendant Gerdau MacSteel”), is incorporated in the State of

Delaware and maintains its headquarters at 4221 W. Boy Scout Blvd., Ste. 600.,

Tampa, Florida 33607, but it also has offices and a place of business at 5591

Morrill Road, Jackson, Michigan 49201, and other locations within the Eastern

District of Michigan.

      4.     Plaintiff was at all relevant times co-employed by Gerdau S.A. and

Defendant Gerdau MacSteel, most recently as Defendant Gerdau MacSteel’s

Accounting Manager until his employment was abruptly terminated on and

effective, December 6, 2019.

                                         2
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.3 Filed 05/13/21 Page 3 of 37




                          JURISDICTION AND VENUE

      5.     The amount in controversy exceeds $75,000 exclusive of interest

and costs.

      6.     This Court has subject matter jurisdiction over Plaintiff’s claims

under and pursuant to 28 U.S.C. § 1331 (federal question jurisdiction); 28

U.S.C.§1343 (civil rights); 29 U.S.C. §§621, et seq. (violation of the ADEA); and

42 U.S.C. §§ 2000e (violation of Title VII), et seq.

      7.     This Court has personal jurisdiction over Defendant Gerdau

MacSteel because the company maintains offices and facilities and engages in

regular and systematic business and other activities within the Eastern District

of Michigan and the acts attributed to Defendant that give rise to Plaintiff’s

claims occurred within the Eastern District of Michigan.

      8.     Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on June 22, 2020, asserting

that Defendant Gerdau MacSteel engaged in discrimination and interference

against him on account of his age in violation of the ADEA when they did not

select him for an Operations Strategic Controller position, terminated his

employment, and did not provide him with other comparable Gerdau S.A.,

Ameristeel, and MacSteel job opportunities in lieu of employment termination;

engaged in discrimination and interference against him on account of his

                                          3
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.4 Filed 05/13/21 Page 4 of 37




national origin, alienage, race, and gender in violation of Title VII with respect

to his eligibility for salary increases and promotions and when they did not

select him for an Operations Strategic Controller position, terminated his

employment, and did not provide him with other comparable Gerdau S.A.,

Ameristeel, and MacSteel job opportunities in lieu of employment termination;

and retaliated against him in violation of Title VII for complaints he made about

pay discrimination when they did not select him for an Operations Strategic

Controller position, terminated his employment, and did not provide him with

other comparable Gerdau S.A., Ameristeel, and MacSteel job opportunities in

lieu of employment termination.

      9.    Plaintiff’s Charge of Discrimination was filed within the 300-day

period after December 6, 2019, when Defendant terminated his employment.

      10.   The EEOC mailed Notice of Suit Rights to Plaintiff with respect to

the above referenced Charge of Discrimination on February 24, 2020, which

was received by Plaintiff on March 1, 2021, and Plaintiff is filing this complaint

for disparate treatment discrimination and interference against him on account

of his age in violation of the ADEA; disparate treatment discrimination and

interference against him on account of his national origin, alienage, and gender

in violation of the Title VII; and retaliation against him in violation of Title VII

within the requisite 90 day period after he received the notice.

                                         4
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.5 Filed 05/13/21 Page 5 of 37




      11.    Venue is proper in this district court pursuant 28 U.S.C. §1391(b)

and (c) because Plaintiff resides and Defendant is located within the Eastern

District of Michigan and the events that give rise to Plaintiffs’ claims occurred

within the Eastern District of Michigan.

      12.    Venue also is convenient in this judicial district.

                             BACKGROUND FACTS

      13.    Mr. Antunes was born on August 4, 1968, is a 53-year-old male

citizen of Brazil, and is a person of Brazilian ancestry and national origin.

      14.    Mr. Antunes is married to his long-time wife, Andreia, who is a

citizen of Brazil and a person of Brazilian ancestry and national origin, and they

have two minor children, one child who was born in Brazil and is a citizen of

Brazil and another child who was born in the U.S.

      15.    Mr. Antunes is a highly educated finance, audit, and accounting

executive with over 25 years of experience working in these fields of expertise.

      16.    Gerdau S.A. (“Gerdau”) is a more than 100-year-old Brazilian steel

company and purports to be the leading producing of long steel in North and

South America and one of the major suppliers of specialty long steel throughout

the world.

      17.    Gerdau has its headquarters in Brazil, but it owns operating

companies in at least 14 other countries, including the United States.

                                         5
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.6 Filed 05/13/21 Page 6 of 37




      18.    Gerdau markets its products to the construction, metal-

mechanical, automotive, heavy truck, agricultural, and other industrial sectors

throughout the world.

      19.    Gerdau’s products in their diverse forms are an integral part of the

structures of homes, commercial structures and office buildings, shopping

centers, hospitals, bridges, manufacturing, assembly and hydroelectric plants;

these are incorporated into power and telephone lines; and these are raw

material for automotive and truck parts and construction and agricultural

equipment.

      20.    Defendant Gerdau MacSteel and Gerdau Ameristeel, Inc. (“Gerdau

Ameristeel”) are wholly owned U.S. subsidiaries of Gerdau.

      21.    Gerdau was the majority owner of MacSteel Monroe, Inc., d/b/a

Gerdau Special Steel North America, which merged into Defendant Gerdau

MacSteel, effective December 31, 2015.

      22.    Gerdau Ameristeel and Defendant Gerdau MacSteel are part of the

special steel business operations of Gerdau.

      23.    Defendant Gerdau MacSteel is an engineered steel bar producer

which has an office in Jackson, Michigan, and operates steel mills in Jackson and

Monroe, Michigan, and Fort Smith, Arkansas, and metal processing facilities in

Huntington, Indiana.

                                        6
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.7 Filed 05/13/21 Page 7 of 37




      24.   Mr. Antunes commenced his employment with Gerdau at its

corporate offices in Brazil in November, 2003, as a Technical Advisor after

working as an auditor for Price Waterhouse Coopers since June, 1991.

      25.   As Mr. Antunes employer, Gerdau was required under the Labour

and other laws of Brazil to provide certain types of compensation and other

benefits for the benefit of Mr. Antunes and his family which included, but were

not limited to: annual salary, health, and other benefits; funding of Brazilian

social security benefits at the rate of between 8 and 11% of Mr. Antunes’s total

annual compensation; funding of a guaranteed severance fund (“FGTS”) for the

benefit of Mr. Antunes at a rate equal to no less than 8% of his total annual

compensation; 30 days of paid vacation after each 12 months of work plus a

1/3 bonus; 13th month of salary based on his full annual compensation; 30 days

plus 3 additional days per year of service       prior notice of employment

termination without cause or pay in lieu of requisite notice; and upon

termination of his employment by Gerdau, the amount that accumulated or

should have accumulated in the FGTS fund since he commenced employment

with Gerdau 2003, plus an amount equal to 40% of his FGTS fund, if the

termination of his employment is not for “cause” as defined in the statutes

pertaining to FGTS entitlement.



                                       7
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.8 Filed 05/13/21 Page 8 of 37




     26.      These were deemed to be contractual terms and conditions of Mr.

Antunes’s employment with Gerdau whether or not incorporated into a written

employment contract as a matter of Brazilian law.

     27.      As a Technical Advisor for Gerdau, Mr. Antunes was responsible for

and more than satisfactorily performed duties with respect to preparation of

financial statements in accordance with U.S. Generally Accepted Accounting

Principles (“GAAP”) and Generally Accepted Accounting Principles in Brazil

(“BR GAAP”) and preparation of consolidated financial statements for review

by Gerdau leadership and in accordance with U.S. and Brazilian security and

exchange commission (“SEC”) reporting standards.

     28.      Mr. Antunes more than satisfactorily performed these various

accounting, financial reporting and financial compliance functions for Gerdau

until on or about November 1, 2006, when Gerdau transferred him as an

expatriate to Gerdau Ameristeel in Tampa, Florida, as a Senior Corporate

Accountant.

     29.      Gerdau and Gerdau Ameristeel initially arranged for Mr. Antunes

to obtain an L-1A nonimmigrant employment visa from the U.S. Citizenship and

Immigrations Services (“USCIS”) within the U.S. Department of Homeland

Security authorizing him to work for Gerdau and Gerdau Ameristeel in the U.S.



                                        8
 Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.9 Filed 05/13/21 Page 9 of 37




      30.   The L-1A nonimmigrant visa classification enables a U.S. employer

like Gerdau Ameristeel to facilitate the transfer of an executive or manager

from a foreign parent company like Gerdau to temporarily work in the U.S. for

a 3-year period that may extended for a total period not to exceed 7 years.

      31.   As a Senior Corporate Accountant at Gerdau Ameristeel, Mr.

Antunes was co-employed by Gerdau and Gerdau Ameristeel and he was

responsible for and more than satisfactorily performed duties with respect to

preparation of financial statements in accordance with GAAP, BR GAAP, and

international financial reporting standards (“IFRS”); reporting financial and

managerial information internally to Gerdau Ameristeel and to Gerdau

leadership; preparation of monthly financial closing and reporting statements,

routine financial journal entries, standard financial accruals, and financial

allocations and statistics for Gerdau Ameristeel financial accounting and

operational purposes; preparation of consolidated financial statements for

review by Gerdau leadership and in accordance with SEC reporting standards;

and coordination of audit operations and preparation of audit schedules for

outside auditors.

      32.   As co-employers of Mr. Antunes, Gerdau and Gerdau Ameristeel

were required under the Labour and other laws of Brazil to provide certain

types of compensation and other benefits for the benefit of Mr. Antunes and his
                                       9
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.10 Filed 05/13/21 Page 10 of 37




family which included, but were not limited to: annual salary, health, and other

benefits; continued funding of Brazilian social security benefits at the rate of

between 8 and 11% of Mr. Antunes’s total annual compensation; continued

funding of the FGTS guaranteed severance fund for the benefit of Mr. Antunes

at a rate equal to no less than 8% of his total annual compensation; 30 days of

paid vacation after each 12 months of work plus a 1/3 bonus; 13th month of

salary based on his full annual compensation; 30 days plus 3 additional days

per year of service prior notice of employment termination without cause or

pay in lieu of requisite notice; upon termination of his employment by Gerdau,

the amount that accumulated or should have accumulated in the FGTS fund

since he commenced employment with Gerdau 2003, plus an amount equal to

40% of his FGTS fund, if the termination of his employment is not for “cause” as

defined in the statutes pertaining to FGTS entitlement; housing subsidies;

rental car allowances; moving allowances and/or transport of household goods

to and from Brazil; round trip airfare, hotel and other housing and related

expenses for Mr. Antunes and his family; airfare, moving expenses, and housing

expenses upon return of Mr. Antunes and his family to Brazil; income tax

assistance; and other benefits.




                                      10
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.11 Filed 05/13/21 Page 11 of 37




      33.   These were deemed to be contractual terms and conditions of Mr.

Antunes co-employment with Gerdau and Gerdau Ameristeel whether or not

incorporated into a written employment contract as a matter of Brazilian law.

      34.   Mr. Antunes more than satisfactorily performed his various

accounting, financial reporting and financial compliance functions for Gerdau

and Gerdau Ameristeel until on or about June 1, 2008, when Gerdau and Gerdau

Ameristeel transferred him as an expatriate to Defendant Gerdau MacSteel in

Jackson, Michigan, initially as its Financial Planning Manager and later as its

Accounting Manager.

      35.   Mr. Antunes received and accepted a May 7, 2008 written offer

with respect to his MacSteel position.

      36.   Gerdau, Gerdau Ameristeel, and Defendant Gerdau MacSteel

arranged for Mr. Antunes to obtain an H-1B nonimmigrant employment visa

and for renewals of this type of visa from the USCIS during the period between

June, 2009, and January, 2014, while Mr. Antunes was employed at Defendant

Gerdau MacSteel.

      37.   The H-1B visa is a non-immigrant employment visa that allows U.S.

companies like Gerdau Ameristeel and Defendant Gerdau MacSteel to

temporarily employ foreign workers in specialty occupations that require

theoretical or technical expertise in specialized fields such as in information

                                         11
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.12 Filed 05/13/21 Page 12 of 37




technology, finance, accounting, architecture, engineering, mathematics,

science, medicine, and other professional fields.

      38.   As Defendant Gerdau MacSteel’s Financial Planning Manager and

later as its Accounting Manager, Mr. Antunes was co-employed by Gerdau and

Defendant Gerdau MacSteel and he was responsible for and more than

satisfactorily performed duties with respect to: preparation of financial

statements in accordance with GAAP,BR GAAP, and IFRS; reporting financial

and managerial information internally to Defendant Gerdau Ameristeel,

Defendant Gerdau MacSteel, and Gerdau leadership; preparation of monthly

financial closing and reporting statements, routine financial journal entries,

standard financial accruals, and financial allocations and statistics for

Defendant    MacSteel   financial   accounting      and   operational   purposes;

preparation of consolidated financial statements for review by Gerdau

leadership and in accordance with SEC reporting standards; coordination of

audit operations and preparation of audit schedules for outside auditors;

development and implementation of auditing, accounting, and financial

reporting policies, practices and procedures, internal controls, and financial

strategies to maintain the competitive positions of Defendant Gerdau

Ameristeel and Defendant Gerdau MacSteel; coordination of internal and

external audits of Defendant Gerdau MacSteel and its various mills and other

                                       12
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.13 Filed 05/13/21 Page 13 of 37




operations; serving as the key liaison between the MacSteel operations and

finance functions; consolidated financial and other management reporting to

the Gerdau corporate team in Brazil; consolidated financial and other

management reporting to Defendant Gerdau Ameristeel’s finance and other

management; supervision of and collaboration with MacSteel mill controllers,

accountants, and finance team; training and evaluation of Defendant Gerdau

MacSteel accounting staff; and identification and remediation of adverse

auditing, accounting, and financial issues arising within MacSteel mills and

other operational units, among other duties.

      39.   During his employment at Defendant MacSteel, Mr. Antunes was

responsible for creation of its credit department, assumed responsibility for

credit department, accounts receivable and payable, and payroll issues, and

worked with Gerdau compliance representatives to develop and implement

operational policies, practices and procedures for the credit department and

accounts payable and payroll functions.

      40.   As co-employers of Mr. Antunes, Gerdau and Defendant Gerdau

MacSteel were required under the Labour and other laws of Brazil to provide

certain types of compensation and other benefits for the benefit of Mr. Antunes

and his family which included, but were not limited to: annual salary, health,

and other benefits; continued funding of Brazilian social security benefits at the

                                       13
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.14 Filed 05/13/21 Page 14 of 37




rate of between 8 and 11% of Mr. Antunes’s total annual compensation;

continued funding of the FGTS guaranteed severance fund for the benefit of Mr.

Antunes at a rate equal to no less than 8% of his total annual compensation; 30

days of paid vacation after each 12 months of work plus a 1/3 bonus; 13th

month of salary based on his full annual compensation; upon termination of his

employment by Gerdau, the amount that accumulated or should have

accumulated in the FGTS fund since he commenced employment with Gerdau

2003, plus an amount equal to 40% of his FGTS fund, if the termination of his

employment is not for “cause” as defined in the statutes pertaining to FGTS

entitlement; housing subsidies; rental car allowances; moving allowances

and/or transport of household goods to and from Brazil; round trip airfare,

hotel and other housing and related expenses for Mr. Antunes and his family;

airfare, moving expenses, and housing expenses upon return of Mr. Antunes

and his family to Brazil; income tax assistance; and other benefits.

      41.   These were deemed to be contractual terms and conditions of Mr.

Antunes’s co-employment with Gerdau and Defendant Gerdau MacSteel

whether or not incorporated into a written employment contract as a matter of

Brazilian law.

      42.   Mr. Antunes initially reported to the MacSteel Vice President Group

Controller as MacSteel’s Financial Planning Manager and later reported to the

                                       14
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.15 Filed 05/13/21 Page 15 of 37




President of MacSteel as MacSteel’s Financial Planning Manager and later as its

Accounting Manager.

        43.   Mr. Antunes received performance evaluations throughout the

period of his employment in these roles, including the last evaluation that he

received from MacSteel’s then President for its 2018 fiscal year, evincing that

he consistently met expectations for his positions.

        44.   Although   Mr.   Antunes        received   performance   evaluations

throughout his MacSteel employment evincing that he consistently met

expectations for his positions, he was paid less than a female who is a U.S.

citizen and was employed by Defendant Gerdau MacSteel as a plant controller

at its Monroe plant and later as a regional Controller although the work that he

performed was at least equal to the work she performed, her job required no

more skill, effort, and responsibility than those associated with his job, and

their jobs were performed under similar working conditions.

        45.   Gerdau and Defendant Gerdau MacSteel arranged for renewal of

Mr. Antunes H-1B visa during the period between June, 2009, and January,

2014.

        46.   However, Gerdau and Defendant Gerdau MacSteel representatives

had decided after Mr. Antunes’s transfer to Gerdau MacSteel in June, 2008, and


                                         15
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.16 Filed 05/13/21 Page 16 of 37




while they were arranging for him to obtain an H-1B visa that he should obtain

and arranged for him to obtain a Permanent Resident Card or Green Card so

that Mr. Antunes could work on an indefinite basis in the U.S. for Gerdau and

Defendant Gerdau MacSteel initially as Defendant Gerdau MacSteel’s Financial

Planning Manager and later as its Accounting Manager.

      47.   The USCIS granted the petition filed on Mr. Antunes’s behalf for and

issued a Green Card to Mr. Antunes, effective January 1, 2014.

      48.   Gerdau and Defendant Gerdau MacSteel representatives’ decision

that Mr. Antunes should obtain and the arrangements they made for Mr.

Antunes to obtain a Green Card actually occurred in conjunction with an illegal,

malicious, and wrongful conspiracy among them and as a pretext to ostensibly,

unilaterally terminate Mr. Antunes’s express or implied employment contract

and co-employer relationship with Gerdau and Defendant Gerdau MacSteel

once his status changed to Brazilian expatriate with U.S. Green Card status.

      49.   Gerdau and Defendant Gerdau MacSteel representatives’ decision

that Mr. Antunes should obtain and the arrangements they made for Mr.

Antunes to obtain a Green Card actually occurred in conjunction with an illegal,

malicious, and wrongful conspiracy among them by which they purportedly

would terminate Mr. Antunes’s Gerdau employment relationship and seek to

avoid Gerdau and Gerdau MacSteel’s continuing obligations to respect and

                                      16
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.17 Filed 05/13/21 Page 17 of 37




guarantee rights and entitlements provided to Mr. Antunes as a Brazilian

expatriate under the Constitution and Labour and other laws of Brazil.

      50.   Gerdau     and   Defendant     Gerdau   MacSteel    representatives

effectuated the purported unilateral termination Mr. Antunes’s co-employment

relationship with Gerdau and Defendant Gerdau MacSteel and Gerdau

purported to permanently transfer Mr. Antunes to Defendant Gerdau MacSteel,

effective April 1, 2014.

      51.   This occurred in violation of the Labour and other laws of Brazil,

which provide that those aspects of Brazilian law that are more favorable to a

Brazilian expatriate employee than the laws of the foreign county where he

works continue to apply to the Brazilian expatriate employee.

      52.   Mr. Antunes told Mr. Mark Marccuci, Defendant Gerdau MacSteel’s

former President, during his 2018 performance review with Mr. Marccuci, that

he believed that the job description and compensation for his position as

Accounting Manager should be enhanced because these did not account for all

the duties and responsibilities that he was performing.

      53.   Mr. Marccuci acknowledged that there should be adjustments to

Mr. Antunes’s job description and compensation to account for the duties and

responsibilities that he was performing, but he never implemented any of these



                                      17
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.18 Filed 05/13/21 Page 18 of 37




changes because he decided that these determinations should be made by

Gerdau representatives because of Mr. Antunes’s Brazilian expatriate status.

      54.   Gerdau replaced Mr. Marccuci with Mr. Rodrigo Belloc as President

of MacSteel in June or July, 2019, and Gerdau, Defendant Gerdau MacSteel, and

their representatives, including Mr. Belloc and the Gerdau MacSteel Human

Resources Director, Andre Rodrigues, thereafter conspired to terminate Mr.

Antunes employment because they intended to replace him with a younger

Brazilian who was to be transferred from Gerdau.

      55.   Between the Summer and November, 2019, Mr. Antunes like

certain other MacSteel employees was offered the opportunity to voluntarily

terminate his MacSteel employment in consideration for certain severance

benefits that the Company offered (“voluntary buy-out offer”).

      56.   Mr. Antunes declined to accept the voluntary buy-out offer.

      57.   As a result, Messrs. Belloc and Rodrigues conspired with other

Gerdau and Defendant Gerdau MacSteel representatives and initiated a scheme

to involuntarily terminate Mr. Antunes’s employment without cause, because

of his age, alienage, national origin, and gender and because they intended to

replace him with a younger, unqualified Brazilian who was to be transferred

from Gerdau.



                                     18
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.19 Filed 05/13/21 Page 19 of 37




      58.   Gerdau, Defendant Gerdau MacSteel, and their representatives,

including Messrs. Belloc and Rodrigues, decided in accordance with this

conspiracy to post and purportedly implement a selection process for the

position of MacSteel Operations Strategic Controller, a position for which Mr.

Antunes’s was amply qualified.

      59.   Messrs. Belloc and Rodrigues interviewed Mr. Antunes in late

November, 2019, under the pretense that he was being given fair consideration

for the position.

      60.   During the interview, Mr. Antunes complained that he had been

unfairly compensated and denied salary increases and promotions throughout

his Macsteel employment when he assumed additional responsibilities while

female and other coworkers who were U.S. citizens received salary increases

and promotions when they assumed additional responsibilities, and he asked if

Mr. Belloc was going to “fire” him or otherwise terminate his employment.

      61.   During the interview, Mr. Antunes’s did not expressly accuse

Defendant Gerdau MacSteel of pay and promotion discrimination against him

based on his sex and national origin, but Messrs. Belloc and Rodrigues

understood and reasonably should have understood from the context that Mr.

Antunes was complaining about unlawful pay and promotion discrimination

against him by Defendant Gerdau MacSteel based on his sex and national origin.

                                     19
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.20 Filed 05/13/21 Page 20 of 37




      62.   Mr. Belloc falsely responded “No” to Mr. Antunes’s question about

whether Mr. Belloc intended to fire him although he had decided to reject Mr.

Antunes for the Operations Strategic Controller position and to terminate Mr.

Antunes’s employment because of Mr. Antunes’s complaints that he had been

unfairly compensated and denied salary increases and promotions throughout

his Macsteel employment, because of his age, and because he intended to select

a younger, unqualified Brazilian expatriate for the position and as Mr. Antunes’s

replacement.

      63.   Messrs. Belloc and Rodrigues interviewed two other Gerdau

MacSteel employees who were older than age 50 during November, 2019,

under the pretense that they also were being given fair consideration for the

position, but they also were not selected because Mr. Belloc had decided to

select a younger, unqualified Brazilian expatriate for the position and as Mr.

Antunes’s replacement.

      64.   Messrs. Belloc and Rodrigues later notified Mr. Antunes that he had

not been selected for the Operations Strategic Controller position although Mr.

Antunes’s was not only amply qualified for it, he also was the most qualified

candidate for the position, and they did not articulate how or why he was

deemed unqualified for the position.



                                       20
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.21 Filed 05/13/21 Page 21 of 37




      65.   The interview process for the MacSteel Operations Strategic

Controller position was a sham and Mr. Antunes was not selected for the

position because of Mr. Antunes’s complaints that he had been unfairly

compensated and denied salary increases and promotions throughout his

Macsteel employment, because of his age, and because Mr. Belloc had decided

to select a younger, unqualified Brazilian expatriate for the position and as Mr.

Antunes’s replacement.

      66.    The interview process for the MacSteel Operations Strategic

Controller position was a sham and Mr. Antunes was not selected for the

position because these actions occurred in conjunction with an illegal,

malicious, and wrongful conspiracy among Gerdau, Defendant Gerdau

MacSteel, and their representatives to terminate Mr. Antunes’s employment

without cause, because of his age, for pretextual reasons since they already had

selected a younger, unqualified Brazilian who was to be transferred from

Gerdau to MacSteel for the position and as a replacement for Mr. Antunes, and

because of Mr. Antunes’s complaints that he had been unfairly compensated

and denied salary increases and promotions because of his sex and national

origin.

      67.   Mr. Antunes was not given any notice of job performance

deficiencies for which he was culpable, warnings of any kind about his job

                                       21
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.22 Filed 05/13/21 Page 22 of 37




performance, or subjected to discipline of any kind, a correction action or

performance improvement plan of any kind, or another performance

evaluation at any time before December 6, 2019.

      68.   Neither Mr. Antunes nor anyone else in the departments he

managed received notice at any time before December 6, 2019, that MacSteel

intended to eliminate Mr. Antunes’s job or any other jobs within the

departments managed by him or in the Gerdau Jackson offices.

      69.   On December 6, 2019, less than two weeks after Mr. Antunes was

interviewed for the MacSteel Operations Strategic Controller position, Mr.

Belloc met with Mr. Antunes and abruptly told him that his co-employment with

Gerdau and Defendant Gerdau MacSteel was terminated ostensibly because his

job had been eliminated, effective December 6, 2019, and he did not provide

him with other available Gerdau, Gerdau Ameristeel, and Defendant Gerdau

MacSteel job opportunities.

      70. Mr. Belloc falsely stated that Mr. Antunes’s job had been eliminated

although Mr. Belloc previously had falsely told Mr. Antunes that his job was not

in jeopardy; he had decided to terminate Mr. Antunes’s employment because of

his age and his complaints that he was unfairly compensated and denied salary

increases and promotions because of his sex and national origin; the duties and

responsibilities of his position had not been eliminated and these needed to be

                                      22
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.23 Filed 05/13/21 Page 23 of 37




performed; and Mr. Belloc had selected a younger, unqualified Brazilian

expatriate who was to be transferred from Gerdau for the Operations Strategic

Controller position and as Mr. Antunes’s replacement.

      71.   Job elimination does not constitute a termination of employment

for “cause” as defined in the Brazilian Labour laws and statutes.

      72.   Despite this, Gerdau, Gerdau Ameristeel, and Defendant Gerdau

MacSteel and their representatives, including Messrs. Belloc and Rodrigues, did

not offer to pay to Mr. Antunes and did not pay to him: amounts equivalent to

Brazilian social security benefits due to him; FGTS fund benefits due to him,

including the termination payment equivalent to 40% of the FGTS fund that was

due to Mr. Antunes upon termination of his employment; 78 days of pay in lieu

of requisite 78 days advance notice of employment termination [30 days plus 3

additional days per year of service (3 x 16=48 additional days) (total 78 days)];

expenses for airfare, moving expenses, and housing expenses to enable Mr.

Antunes and his family to move back to Brazil; among other benefits.

      73.   Instead, Mr. Antunes was given a copy of a proposed Separation

Agreement and Full and Final Release of Claims (severance agreement).

      74.   The proposed severance agreement included an offer of 16 weeks

of base pay, payment of the amount that Defendant Gerdau MacSteel would

have contributed toward the costs of medical, prescription, dental and vision

                                       23
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.24 Filed 05/13/21 Page 24 of 37




benefits that Mr. Antunes had with the Company for the 16 week period, and

the Short term Incentive payment that he should have earned but for the

wrongful, discriminatory and retaliatory termination of his employment as

consideration for Mr. Antunes’s execution of the proposed severance

agreement and release of all claims that arise out of Mr. Antunes’s employment

and employment relationships with Gerdau, Gerdau Ameristeel, and Defendant

Gerdau MacSteel.

      75.   Defendant Gerdau MacSteel and its representatives did not

enhance Mr. Antunes’s compensation to account for his actual duties and

responsibilities because of his national origin and sex.

      76.   Defendant Gerdau MacSteel and its representatives did not select

Mr. Antunes for the position of MacSteel Operations Strategic Controller,

concomitantly terminated Mr. Antunes’s employment, and did not provide him

with other available, comparable Gerdau, Gerdau Ameristeel, and Defendant

Gerdau MacSteel job opportunities because of his age and in retaliation for the

complaints he made during his interview for the Operations Strategic

Controller position that he was unfairly compensated and denied salary

increases and promotions because of his sex and national origin.

      77.   Gerdau and Defendant Gerdau MacSteel and their representatives

treated Mr. Antunes differently than similarly situated non-Brazilian, younger,

                                       24
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.25 Filed 05/13/21 Page 25 of 37




and female employees and employees who are U.S. citizens who have

consistently meets expectations or worse job evaluations when they did not

enhance his compensation to account for his actual duties and responsibilities;

when they did not select him for the position of MacSteel Operations Strategic

Controller; when they concomitantly terminated Mr. Antunes’s employment;

and when they did not provide him with other comparable Gerdau, Gerdau

Ameristeel, and Defendant Gerdau MacSteel job opportunities.

      78.   Gerdau, Defendant Gerdau MacSteel, and their representatives

sought to have Mr. Antunes sign the proposed severance agreement in an

attempt to avoid accountability for their refusal to enhance Mr. Antunes’s

compensation to account for his actual duties and responsibilities; their

selection of an unqualified, younger Brazilian expatriate for the MacSteel

Operations Strategic Controller position and as Mr. Antunes’s replace; and the

concomitant termination of Mr. Antunes’s employment.

      79.   Defendants’ purported reasons for the failure to enhance Mr.

Antunes’s compensation to account for his actual duties and responsibilities are

not true and are a pre-text for discrimination against him on account of his

national origin and sex.

      80.   Defendants’ purported reasons for the refusal to select Mr. Antunes

for the position of MacSteel Operations Strategic Controller; the concomitant

                                      25
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.26 Filed 05/13/21 Page 26 of 37




termination of Mr. Antunes’s employment; and the refusal to provide him with

other comparable Gerdau job opportunities are not true and are a pre-text for

discrimination against him on account of his age and for retaliation against him

because of the complaints he made during his interview for the Operations

Strategic Controller position that he was unfairly compensated and denied

salary increases and promotions because of his sex and national origin.

      81.    As a consequence of the wrongful, discriminatory, and retaliatory

termination of Mr. Antunes’s co-employment with Gerdau and Defendant

Gerdau MacSteel, Mr. Antunes and his family were effectively forced to live in

exile in the U.S. with no source of income between December, 2019, and May,

2020, and with limited if any comparable job opportunities available to Mr.

Antunes since December, 2019, due to language limitations and other barriers

to comparable re-employment.

                    COUNT I – VIOLATION OF THE ADEA
                        – AGE DISCRIMINATION

      82.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.




                                      26
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.27 Filed 05/13/21 Page 27 of 37




      83.   At all times relevant, Plaintiff was an employee covered by and

within the meaning of 29 U.S.C. §630 (f) and Defendant Gerdau MacSteel was

his employer covered by and within the meaning of 29 U.S.C. §630 (b).

      84.   At all times relevant, Defendant Gerdau MacSteel was a “person” as

this term is defined by 29 U.S.C. §630 (a) and Messrs. Belloc and Rodrigues were

agents of Defendant Gerdau MacSteel with respect to the selection of the

candidate for the Operations Strategic Controller position and to terms and

conditions of and the termination of Plaintiff’s former Gerdau MacSteel

employment.

      85.   At all times relevant herein, under the ADEA and 29 U.S.C. § 623,

Plaintiff had a right to employment with Defendant Gerdau MacSteel free from

discrimination against him and interference with his rights based on his age.

     86.     Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his age

and depriving Plaintiff of his rights under the ADEA.

      87.   Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his age

and depriving Plaintiff of his rights under the ADEA when they did not select

                                       27
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.28 Filed 05/13/21 Page 28 of 37




him for the position of MacSteel Operations Strategic Controller and

concomitantly terminated his employment and when they did not provide him

with other comparable Gerdau, Gerdau Ameristeel, and Defendant Gerdau

MacSteel job opportunities.

     88.     The discriminatory practices at issue were intentional and willful

and were committed with malice or with reckless indifference to Plaintiff’s

rights and sensibilities.

     89.     As a direct and proximate result of Defendants' discriminatory

conduct, Plaintiff has sustained damages, including, but not limited to, loss of

past, present and future salary, bonuses, incentive compensation, and earning

capacity; loss of the value retirement, health care, 401(k), and other benefits;

loss of compensation and benefits to which he is entitled under the Labour and

other laws of Brazil; mental and emotional distress, anguish, and anxiety,

humiliation and embarrassment; loss of the enjoyment of the ordinary

pleasures of everyday life; and loss of the ability to pursue gainful employment

of choice.

                      COUNT II – VIOLATION OF Title VII
                          – SEX DISCRIMINATION




                                      28
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.29 Filed 05/13/21 Page 29 of 37




       90.   Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

       91.   At all times relevant, Plaintiff was an employee covered by and

within the meaning of 42 U.S.C. §§ 2000e(f) and Defendant Gerdau MacSteel

was his employer covered by and within the meaning of 42 U.S.C. §2000e (b).

       92.   At all times relevant, Defendant Gerdau MacSteel was a “person” as

this term is defined by 42 U.S.C. §2000e (a) with respect to the terms and

conditions of Plaintiff’s former Gerdau MacSteel employment.

       93.   At all times relevant herein, under Title VII and 42 U.S.C. § 2000e-

2(a), Plaintiff had a right to employment with Defendant Gerdau MacSteel free

from discrimination against him and interference with his rights based on his

sex.

       94.   Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his sex

and depriving Plaintiff of his rights under Title VII.

       95.   Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his sex

                                        29
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.30 Filed 05/13/21 Page 30 of 37




and depriving Plaintiff of his rights under Title VII when they paid him less than

the American female plant and later regional controller although the work that

he performed was at least equal to the work she performed, her job required

no more skill, effort, and responsibility than those associated with his job, and

their jobs were performed under similar working conditions.

      96.    Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his sex

and depriving Plaintiff of his rights under Title VII when they did not enhance

his compensation to account for his actual duties and responsibilities.

      97.    The discriminatory practices at issue were intentional and willful

and were committed with malice or with reckless indifference to Plaintiff’s

rights and sensibilities.

      98.    As a direct and proximate result of Defendants' discriminatory

conduct, Plaintiff has sustained damages, including, but not limited to, loss of

past, present and future salary, bonuses, incentive compensation, and earning

capacity; loss of the value retirement, health care, 401(k), and other benefits;

loss of compensation and benefits to which he is entitled under the Labour and

other laws of Brazil; mental and emotional distress, anguish, and anxiety,

humiliation and embarrassment; loss of the enjoyment of the ordinary

                                       30
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.31 Filed 05/13/21 Page 31 of 37




pleasures of everyday life; and loss of the ability to pursue gainful employment

of choice.

                     COUNT III – VIOLATION OF Title VII
                   – NATIONAL ORIGIN DISCRIMINATION

      99.    Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      100. At all times relevant, Plaintiff was an employee covered by and

within the meaning of 42 U.S.C. §§ 2000e(f) and Defendant Gerdau MacSteel

was his employer covered by and within the meaning of 42 U.S.C. §2000e (b).

      101. At all times relevant, Defendant Gerdau MacSteel was a “person” as

this term is defined by 42 U.S.C. §2000e (a) with respect to the terms and

conditions of Plaintiff’s former Gerdau MacSteel employment.

      102. At all times relevant herein, under Title VII and 42 U.S.C. § 2000e-

2(a), Plaintiff had a right to employment with Defendant Gerdau MacSteel free

from discrimination against him and interference with his rights based on his

national origin.

      103. Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and




                                      31
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.32 Filed 05/13/21 Page 32 of 37




for the illegal purpose of discriminating against Plaintiff on account of his

national and depriving Plaintiff of his rights under Title VII.

      104.    Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his

national origin and depriving Plaintiff of his rights under Title VII when they

paid him less than the American female plant and later regional controller

although the work that he performed was at least equal to the work she

performed, her job required no more skill, effort, and responsibility than those

associated with his job, and their jobs were performed under similar working

conditions.

      105. Defendant Gerdau MacSteel through its representatives illegally,

maliciously, and wrongfully conspired with each other with the intent to and

for the illegal purpose of discriminating against Plaintiff on account of his

national origin and depriving Plaintiff of his rights under Title VII when they

did not enhance his compensation to account for his actual duties and

responsibilities.




                                        32
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.33 Filed 05/13/21 Page 33 of 37




   106.      The discriminatory practices at issue were intentional and willful

and were committed with malice or with reckless indifference to Plaintiff’s

rights and sensibilities.

   107.      As a direct and proximate result of Defendants' discriminatory

conduct, Plaintiff has sustained damages, including, but not limited to, loss of

past, present and future salary, bonuses, incentive compensation, and earning

capacity; loss of the value retirement, health care, 401(k), and other benefits;

loss of compensation and benefits to which he is entitled under the Labour and

other laws of Brazil; mental and emotional distress, anguish, and anxiety,

humiliation and embarrassment; loss of the enjoyment of the ordinary

pleasures of everyday life; and loss of the ability to pursue gainful employment

of choice.

                       COUNT IV – VIOLATION OF THE
                 TITLE VII – RETALIATION/INTERFERENCE

      108. Plaintiff re-alleges and incorporates by reference each and every

paragraph of this Complaint as if hereinafter re-iterated paragraph by

paragraph.

      109. At all times relevant, Plaintiff was an employee covered by and

within the meaning of 42 U.S.C. §§ 2000e(f) and Defendant Gerdau MacSteel

was his employer covered by and within the meaning of 42 U.S.C. §2000e (b).


                                      33
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.34 Filed 05/13/21 Page 34 of 37




       110. At all times relevant, Defendant Gerdau MacSteel was a “person” as

this term is defined by 42 U.S.C. §2000e (a) and Belloc and Rodrigues were

agents of Defendant Gerdau MacSteel with respect to the terms and conditions

of and the termination of Plaintiff’s former Gerdau MacSteel employment.

       111. At all times relevant herein, under Title VII and 42 U.S.C. § 2000e-

3(a), Plaintiff had a right to employment with Defendant Gerdau MacSteel free

from retaliation, discrimination or interference because he opposed a violation

of Title VII.

       112. Plaintiff opposed a violation of Title VII during his interview with

Messrs. Belloc and Rodrigues on November 25, 2019, when he complained that

he was unfairly compensated and denied salary increases and promotions.

       113. Although Plaintiff did not expressly accuse Defendant Gerdau

MacSteel of pay and promotion discrimination against him based on his sex and

national origin, Messrs. Belloc and Rodrigues understood and reasonably

should have understood from the context that Plaintiff was complaining about

unlawful pay and promotion discrimination against him by Defendant Gerdau

MacSteel based on his sex and national origin.

       114. Defendant Gerdau MacSteel through its representatives, Messrs.

Belloc and Rodrigues, illegally, maliciously, and wrongfully conspired with each

other with the intent to and for the illegal purpose of retaliating against Plaintiff

                                         34
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.35 Filed 05/13/21 Page 35 of 37




because he opposed violations of Title VII when they did not select him for the

position of MacSteel Operations Strategic Controller and concomitantly

terminated his employment.

      115. As a direct and proximate result of Defendants' discriminatory

conduct, Plaintiff has sustained damages, including, but not limited to, loss of

past, present and future salary, bonuses, incentive compensation, and earning

capacity; loss of the value retirement, health care, 401(k), and other benefits;

loss of compensation and benefits to which he is entitled under the Labour and

other laws of Brazil; mental and emotional distress, anguish, and anxiety,

humiliation and embarrassment; loss of the enjoyment of the ordinary

pleasures of everyday life; and loss of the ability to pursue gainful employment

of choice.

                             RELIEF REQUESTED

      WHEREFORE, Plaintiff Jose Antunes respectfully requests that this

Honorable Court grant the following remedies:

      a.     Declare that the aforementioned practices and actions of

Defendants are unlawful;

      b.     Declare that Defendant’s acts and practices outlined above are in

violation of the ADEA and Title VII;

      c.     Enjoin and permanently restrain these practices;

                                       35
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.36 Filed 05/13/21 Page 36 of 37




     d.     Direct Defendant to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practices are eliminated;

     e.     Award Plaintiff all lost past, present and future salary, bonuses, and

incentive compensation, and benefits to which he had been entitled or should

have been entitled as a Gerdau MacSteel employee, benefits to which he is

entitled under the Labour and other laws of Brazil, and the value of all lost past,

present and future employee healthcare, retirement, 401(K), and other benefits

to which he had been entitled as a Gerdau MacSteel employee;

     f.     Award Plaintiff liquidated damages for Defendant’s violations of

the ADEA;

     g.     Award Plaintiff compensatory and punitive damages for

Defendants’ violations of the ADEA and Title VII;

     h.     Award Plaintiff compensatory damages for mental anguish,

emotional distress, humiliation and injury to his reputation;

     i.     Award Plaintiff punitive and/or exemplary damages;

     j.     Award Plaintiff’s reasonable attorney fees and costs, including

expert witness fees; and

     k.     Grant such other legal or equitable relief as this Court deems

appropriate.



                                       36
Case 2:21-cv-11096-PDB-APP ECF No. 1, PageID.37 Filed 05/13/21 Page 37 of 37




                      DEMAND FOR TRIAL BY JURY

     Plaintiff Jose Antunes, by his attorneys, GASIOREK, MORGAN, GRECO,

MCCAULEY & KOTZIAN P.C., demands a trial by Jury.

                                   Respectfully submitted,

                                   GASIOREK, MORGAN, GRECO,
                                   MCCAULEY & KOTZIAN, P.C.

                                   BY:   ___/s/Ray Carey_____________
                                         Raymond J. Carey (P33266)
                                         Attorney for Plaintiff
                                         30500 Northwestern Hwy, Ste. 425
                                         Farmington Hills, MI 48334
                                         (248) 865-0001
                                         rcarey@gmgmklaw.com
Date: May 12, 2021




                                    37
